Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors NBT Bancorp Inc.: We consent to the use of our reports dated February 27, 2009, with respect to the consolidated balance sheets of NBT Bancorp Inc. and subsidiaries as of December 31, 2008 and 2007, and the related consolidated statements of income, changes in stockholders’ equity, cash flows and comprehensive income for each of the years in the three-year period ended December 31, 2008, and the effectiveness of internal control over financial reporting as of December 31, 2008, incorporated herein by reference and to the reference to our firm under the heading “Experts” in the prospectus. /s/ KPMG
